Citation Nr: 0429551	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  00-18 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for ureterolithiasis 
and nephrolithiasis, post operative right 
pyelonephrolithotomy, currently evaluated as 30 percent 
disabling exclusive of temporary total disability ratings.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1971.  His active duty service included service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  A March 1999 rating decision increased the rating 
of the veteran's ureterolithiasis and nephrolithiasis, post 
operative right pyelone-phrolithotomy (kidney condition) from 
20 to 30 percent but denied entitlement to a rating exceeding 
30 percent.  An October 2001 rating decision determined that 
new and material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection 
for a prostate condition secondary to Agent Orange 
(herbicide) exposure and also denied entitlement to service 
connection for the prostate condition as secondary to the 
kidney condition.  A June 2003 rating decision denied 
entitlement to service connection for PTSD.

A personal hearing was held before the undersigned Acting 
Veterans Law Judge at the RO in August 2004.  A transcript of 
the hearing is of record.

At the August 2004 hearing, as the hearing transcript shows, 
the veteran and his representative asserted a claim of 
entitlement to service connection for hypertension, to 
include as secondary to the service-connected kidney 
condition.  Appropriate action must be taken on this claim by 
the agency of original jurisdiction.

The issues of entitlement to an increased rating for 
ureterolithiasis and nephrolithiasis, post operative right 
pyelonephrolithotomy (kidney condition) and to service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran currently has a disorder of the prostate, and his 
prostate condition is aggravated by his service-connected 
kidney condition.


CONCLUSION OF LAW

The veteran's prostate condition is aggravated by his 
service-connected kidney condition and therefore is related 
to his service.  38 U.S.C.A. §§ 1110, 5100, 5102-5103A, 5107, 
5126 (West 2002); 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 3.303, 
3.310, 3.326(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prostate condition

i.  Service connection

In May 1997, the RO issued a rating action which found that 
the veteran's claim for service connection for a prostate 
condition due to exposure to Agent Orange was not well 
grounded.  He did not appeal this decision and it became 
final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.302(a) (2003).  In November 2000, the Veterans Claims 
Assistance Act was enacted, which eliminated the requirement 
that a claim be well grounded before it could adjudicated on 
the merits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002).  The United States Court of Appeals for 
Veterans Claims (the Court) held that when there is a change 
in law or regulations, after a prior final decision on a 
claim, and that change provides a new basis for establishing 
entitlement to the relief sought so as to render the new 
claim legally and factually distinct from the former claim, 
de novo adjudication is justified.  Spencer v. Brown, 4 Vet. 
App. 283, 288-90 (1993); Cf. Sawyer v. Derwinski, 1 Vet. App. 
130, 133 (1991).  Therefore, the veteran's claim of 
entitlement to service connection for a prostate condition, 
diagnosed as benign prostatic hypertrophy, as secondary to 
his service-connected kidney condition will be adjudicated on 
a de novo basis.

The Board also finds, for the reasons that follow, that the 
claim of entitlement to service connection for a prostate 
condition should be granted on its merits.

In every case, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); see Caluza v. Brown, 7 
Vet. App. 498 (1995).

As noted above, the veteran is currently diagnosed with a 
disorder of the prostate.  The issue presented on appeal is 
whether the evidence supports the conclusion that this 
disorder is service related.

The veteran has introduced two theories to support this 
claim.  He contends that he is entitled to service connection 
for a prostate condition because it was caused by his 
exposure to Agent Orange (herbicides) during his service in 
Vietnam.  He also contends that he is entitled to service 
connection for a prostate condition because it is secondary 
to, and was caused by, his service-connected kidney 
condition.

Because the veteran had active service in Vietnam and this 
service took place within a period beginning on January 9, 
1962 and ending on May 7, 1975, his exposure to herbicides 
(Agent Orange) will be presumed.  See 38 C.F.R. 
§ 3.306(a)(6)(iii) (2004).  

However, it may not be presumed that the veteran developed 
his disorder of the prostate as a result of such exposure.

Applicable law provides that specific diseases exhibited by 
certain Vietnam veterans are presumed to have been caused by 
exposure to herbicides (such as Agent Orange) during their 
Vietnam service.  In the case of a veteran who had active 
wartime service for ninety days or more and active service in 
Vietnam between January 9, 1962 and May 7, 1975, specified 
diseases resulting from exposure to an herbicide agent, 
including Agent Orange, that have become manifest to a degree 
of 10 percent or more in the manner prescribed by law will be 
considered to have been incurred in service even absent a 
service record or other evidence to that effect unless there 
is affirmative evidence to the contrary (including a showing 
of an intercurrent cause for the disease).  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2004).  A 
disorder of the prostate is not one of the diseases named by 
this law.  Therefore, the veteran is not entitled to the 
presumption that his current prostate condition resulted from 
exposure to Agent Orange or other herbicides during service.

When service connection on a presumptive basis cannot be 
granted for a particular disability, VA adjudicators must 
determine whether service connection for that disability may 
be granted on another ground afforded by applicable law.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In general, service connection may be granted for a veteran's 
disability resulting from injury or disease either incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may be granted on the basis of proof that 
there is a direct connection between the disability in 
question and service because the disability or symptoms of 
the disability were shown during service.  Thus, service 
connection may be granted when the evidence shows that a 
veteran developed a chronic disease during service (or an 
applicable post-service presumptive period) and manifests the 
same disease after service.  In such a case, the post-service 
condition will be service connected however remote from the 
time of service unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  If a chronic disease 
during service cannot be shown, service connection can be 
granted for a veteran's disability on the basis of evidence 
that the veteran had symptoms of the disability during 
service (or any applicable post-service presumptive period) 
and has exhibited those symptoms continuously after service.  
Id.  Certain diseases manifested during post-service periods 
defined by applicable law are presumed to be diseases that 
the veteran had during service.  See 38 C.F.R. §§ 3.307, 
3.309.  However a disorder of the prostate is not one such 
disease.  Id.  An injury or disease that a veteran had before 
entering service will be presumed, absent clear and 
unmistakable evidence to the contrary, to have been 
aggravated by active service where the evidence shows that 
there was a permanent increase in disability during such 
service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2004); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Otherwise, service connection may be granted for any 
disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d) (2004).  

The veteran has not claimed that his prostate condition is 
directly connected with service in any of these ways.  That 
is, he has not alleged that his is a disorder that had its 
onset, or was significantly aggravated, during his time in 
service.  The Board concludes that the evidence on file does 
not support such a theory of service connection.  His service 
medical records do not note findings or complaints having to 
do with the prostate.  The report concerning his separation 
examination, which was conducted in September 1971, shows 
that his genitourinary system did not involve any problem or 
disorder of the prostate.  There is no medical evidence, 
including any statement of medical opinion, on file that the 
veteran developed his current prostate condition as a direct 
result of the circumstances and conditions of his service, 
including being exposed to Agent Orange or other herbicides 
during service.

Service connection may be granted for a disability on the 
basis of proof that there is a secondary connection between 
that disability and another disability for which service 
connection is in place.  Under 38 C.F.R. § 3.310, service 
connection may be granted for a disability that is shown to 
be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
interpreted § 3.310(a) as providing for service connection 
where the current disability was either caused or, if not 
caused, aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  Under the latter 
theory, service connection may be granted for the degree to 
which an otherwise nonservice-connected disability is 
aggravated by a service-connected disability.  Id.

The relationship between the prostate and the kidney 
conditions that the veteran has is a medical question which 
only evidence proceeding from a medical source is competent 
to address.  See Voerth v. West, 13 Vet. App. 117, 120 (1999) 
(when a proposition to be proven turns on a medical question, 
such as diagnosis or symptoms or the etiology of any 
disorder, medical rather than lay evidence is required to 
prove that proposition); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (a lay person is not competent to offer a medical 
diagnosis or an opinion about the etiology of a disease).

In this case, as noted above, there is medical commentary 
analyzing the relationship between the veteran's kidney and 
prostate conditions.  The August 2000 statement of the VA 
urologist and the October 2000 VA genitourinary examination 
report each explain that the veteran has sustained damage to 
his prostate on account of his kidney condition and the 
invasive procedures performed to address it.  Likewise, the 
statement and the examination report each conclude that the 
kidney condition, while it aggravates the prostate condition, 
is not a cause of the veteran's developing that condition.

In the August 2000 statement, the VA urologist wrote that the 
veteran had a kidney stone disease that had required several 
surgical interventions and treatment involving "repeated 
entries into the urinary collecting system through the water 
channel and the prostate."  She noted that "the impact of 
the disease [benign enlargement of the prostate] is on the 
ability of those who have it to control voiding and empty 
your bladder."  She described "[t]he relationship between 
[the veteran's] stone condition and [the veteran's] prostate 
condition in the following terms:  

Because your prostate is enlarged, 
repeated entries into your urinary tract 
through your water channel have caused 
reactive swelling in your prostate.

Your prostate condition complicates the 
treatment of your renal stones and makes 
the treatment more painful and prone for 
complications, such as urinary retention.

Thus, it was the opinion of the VA urologist that the 
relationship between the kidney and the prostate conditions 
of the veteran was that the kidney stone condition was 
aggravated by the enlarged prostate condition because it 
complicated treatment of the former and the prostate 
enlargement was made worse by swelling caused by repeated 
entries into the urinary tract to treat the kidney condition.  

In the October 2000 VA genitourinary examination report, the 
examiner wrote that the diagnosis of benign prostatic 
hypertrophy (BPH) with urinary retention and the diagnosis 
for the kidney condition, "[l]ong history of bilateral 
uret[erolithiasis] and nephrolithiasis," were 
"[inter]related."  The examiner described the 
interrelationship in the following terms:

An enlarged prostate complicates the 
treatment of renal stone and makes the 
treatment more painful for the patient.  
He is also more prone to complications 
such as urinary retention. . . 
.Additionally, because he has required 
multiple interventions through the 
urethra to treat his stones including 
multiple cystoscopies and ureteroscopies, 
he has had reactive edema of the prostate 
which will in turn make urinary retention 
worse.

Thus, the opinion of the VA examiner was essentially the same 
as the opinion of the VA urologist:  that the enlarged 
prostate condition of the veteran complicated, and made more 
painful, his treatment for kidney stones and condition was in 
turn aggravated by that treatment because it caused reactive 
edema of the prostate.

The medical evidence demonstrates that the veteran has an 
enlarged prostate condition that, even if not caused by his 
kidney condition, is aggravated by that condition.  This 
showing is a sufficient factual basis upon which to grant 
service connection for the aggravation of the prostate 
condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439.  Accordingly, service connection for a prostate 
condition is granted.

ii.  VCAA

The Board has considered the relevance to the claim of 
entitlement to service connection for a prostate condition of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).  Because the claim was pending before VA on the 
November 9, 2000 date of the VCAA's enactment, it is a claim 
to which the VCAA applies.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

The VCAA significantly heightens what were the duties of VA 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  When a claim is 
before it on appeal, the Board considers whether any action 
is required under the VCAA and must remand the claim for 
completion of such action before the claim may be denied.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board has granted the claim in this decision.  Thus, 
although the VCAA applies to the claim, it is unnecessary for 
the Board to determine whether the RO complied with the 
statute completely in developing the claim.  The veteran 
would not have been prejudiced by any failure on the part of 
the RO to comply with a provision of the new law.  
Furthermore, the obligations of VA to a claimant under the 
VCAA were substantially fulfilled in this case.  A VA 
genitourinary examination report, a separate VA statement of 
medical opinion, and VA treatment records were made part of 
the file.  These comprised medical evidence sufficient to 
permit the Board to resolve the claim.  The RO advised the 
veteran in an April 2001 letter of what evidence was needed 
to substantiate the claim.  This notice satisfied the 
requirements concerning such notice that are set out in the 
VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
veteran did not advise the RO that there were medical records 
or other evidence relevant to this claim that should be 
secured.  38 U.S.C.A. § 5103A(d).  Under the circumstances, 
additional notice concerning, or assistance with, the 
development of the evidence was not due from VA, and the 
claim was properly granted on the basis of the record 
standing on appeal.  See 38 U.S.C.A. § 5103A(2).  


ORDER

The claim of entitlement to service connection for a prostate 
condition is granted.


REMAND

The claims of entitlement to an increased rating for 
uretereolithiasis and nephrolithiasis, post operative right 
pyelonephrolithotomy (kidney condition) and for service 
connection for PTSD are remanded.  Additional action must be 
taken on these claims, including action under the Veterans 
Claims Assistance Act of 2000 (the VCAA), see 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), before 
they are considered by the Board.

Under the VCAA, VA owes certain duties to claimants of VA 
benefits that must be discharged before a claim can be 
denied.  When a claim is before it on appeal, the Board 
considers whether any action required by the VCAA remains to 
be performed and will remand the claim for the completion of 
any such needed action.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

The VCAA applies to all claims for VA benefits filed on or 
after its November 9, 2000 date of enactment or filed before 
its date of enactment but not final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Regulations implementing the VCAA have been 
promulgated and, except for certain provisions concerning the 
claims to reopen with new and material evidence, are 
effective from the date of the enactment of the statute.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  Without 
providing any rights over and above those established in the 
VCAA, they define the requirements of the statute with 
additional specificity.  See 66 Fed. Reg. 45,629.

The VCAA seeks to ensure, by imposing specific duties on VA, 
that the evidentiary record concerning a claim is complete 
and the claimant and the claimant's representative, if any, 
are notified about the evidence that is needed to 
substantiate the claim.

The VCAA governs the claim of entitlement to an increased 
rating for a kidney condition because it was pending before 
VA when the VCAA was enacted.  The VCAA governs the claim of 
entitlement to service connection for PTSD because it was 
filed after the VCAA was enacted.  

In this case, the claims are remanded so that new VA 
examinations may be performed and additional documentary 
evidence obtained.  

The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  The VCAA requires VA to provide the 
claimant with an appropriate notice if it is unable to obtain 
any records.  38 C.F.R. § 3.159(e).  The notice must (i) 
identify the records VA was unable to obtain; (ii) explain 
the efforts VA made to obtain the records; (iii) describe any 
further action VA will take regarding the claim, including, 
but not limited to, notice that VA will decide the claim 
based on the evidence of record unless the claimant submits 
the records VA was unable to obtain.  Id.

Kidney condition

Review of the record discloses that the RO failed to 
readjudicate the claim of entitlement to an increased rating 
for the kidney condition in a supplemental statement of the 
case that considered the report concerning the October 2000 
VA genitourinary examination.  The veteran was entitled to 
have this evidence reviewed and a supplemental statement of 
the case issued if the claim remained denied.  See 38 C.F.R. 
§§ 19.31, 19.37 (2003).  Nor could either RO review of the 
October 2000 VA examination report or the issuance of a 
supplemental statement of the case be waived under those 
circumstances.  Cf. 38 C.F.R. § 1304(c) (2001); 38 C.F.R. 
§§ 1304(c), (d) (effective from October 4, 2004).  This lapse 
in due process alone requires that the claim be remanded.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  On 
remand, therefore, the AMC must undertake a review of the 
claim that considers all evidence of record relevant to the 
claim, including the October 2000 VA examination report, and 
issue a supplemental statement of the case to the veteran and 
his representative if the claim is not granted in full.

Furthermore, development of additional evidence pertinent to 
this claim should be undertaken on remand.

In a VA Form 21-4138, Statement in Support of Claim, that he 
submitted in June 2003, the veteran alleged that his kidney 
condition had worsened since he last had a VA examination.  
It appears that no VA examination relevant to the claim of 
entitlement to an increased rating for the kidney condition 
took place after the VA genitourinary examination was 
performed in October 2000.

When the issue is whether an increased disability rating 
should be granted, VA has a duty to ensure that the record 
contains a contemporaneous medical examination that is 
adequate for rating purposes because it reflects the current 
characteristics and level of severity  of the disability 
concerned.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Although the findings set forth in the October 2000 VA 
examination report are now four years old, mere passing of 
time after a VA examination has been performed does not mean 
that the examination is inadequate for rating purposes.  See 
VAOPGCPREC 11-95.  However, when the record contains evidence 
that the disability in concern has increased in severity 
since the date of the most recent examination, VA must 
consider whether the examination report remains adequate for 
rating purposes or a new examination is needed.  Id.; see 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Currently, the 
evidence that the disability may have increased in severity 
is the testimony of the veteran himself.  Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see 38 C.F.R. § 3.159(a)(2).

Because the veteran's testimony indicates that the October 
2000 VA genitourinary examination may not adequately describe 
the current level of severity of the kidney condition and 
that examination is now four years old, the claim is remanded 
so that a new VA examination may be performed.  See 
VAOPGCPREC 11-95; 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

The VA examination should take place only after the RO has 
made all appropriate efforts to associate with the file all 
outstanding VA and private medical records that are pertinent 
to the claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board notes that the claims file contains VA 
outpatient treatment records concerning the kidney condition 
that are dated through approximately May 2002 but none of 
more recent date

It appears that VA treatment records pertinent to the claim 
for an increased rating of the kidney condition have not yet 
been associated with the claims file.  In a VA Form 21-4138, 
Statement in Support of Claim, that he submitted in June 
2003, the veteran reported that he was being treated at the 
VA medical facility in Lake City, Florida, and asked the RO 
to obtain his medical records from that facility "as 
supportive evidence."  During the August 2004 personal 
hearing before the undersigned, the veteran again stated that 
he was being treated for his kidney condition at the Lake 
City, Florida VA medical facility.  The claims file reflects 
that the RO last reviewed the claim of entitlement to an 
increased rating for the kidney condition in an August 2000 
supplemental statement of the case that considered treatment 
records from the Lake City, Florida VA medical facility dated 
no later than May 2000.  On remand, therefore, the AMC must 
ensure that the record contains a full set of VA medical 
records from the Lake City, Florida VA medical facility 
concerning the veteran's kidney condition that could be 
relevant to the increased rating claim, which, the Board 
notes, the veteran filed in July 1998.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  Appropriate notice must be provided 
to the veteran and his representative if any records 
pertinent to the claim cannot be obtained.  38 C.F.R. 
§ 3.159(e).  

PTSD

Review of the record discloses that the RO has not attempted 
to obtain documentation verifying allegations that the 
veteran has made concerning stressful experiences (stressors) 
that he underwent while serving in Vietnam.  The claim is 
remanded for the AMC to attempt to obtain this verification 
and provide the veteran with a VA PTSD examination if it 
determines that any stressor is verified.

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD, which is founded on a diagnosis 
referring to one or more stressors (stressful experiences) 
verified to have occurred during service.  See 38 C.F.R. 
§ 3.304(f) (2004).  The current 38 C.F.R. § 3.304(f) 
represents the revision, effective from March 7, 1997, of the 
previous version of that regulation.  See 64 Fed. Reg. 32, 
807 (June 18, 1999).  Because the veteran's claim for service 
connection for PTSD was filed in January 2002, it is governed 
by the current (revised) provision.

Current VA outpatient treatment records reflect that the 
veteran has a diagnosis of PTSD.

Under C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence of a current diagnosis of PTSD rendered in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and a stressful 
event (stressor) that a veteran claims to have encountered 
during service; and credible supporting evidence that the 
claimed in-service stressor occurred.  Section 4.125(a) 
provides that for VA purposes, a PTSD diagnosis must satisfy 
the standard for that diagnosis contained in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders-IV (DSM-IV).  38 C.F.R.
§ 4.125(a) (2004).

Where a current diagnosis of PTSD is shown, the sufficiency 
of a stressor to support the diagnosis is presumed.  
Nevertheless, credible evidence that the alleged stressor 
actually occurred also is required.  Pentecost v. Principi, 
16 Vet. App. 124, 126 (2002).

The requirement that other evidence corroborate veterans' 
accounts concerning stressors can be suspended in some 
instances for veterans of combat.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to the 
combat, then in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the occurrence of the claimed 
stressor is proven by the veteran's word without there being 
a need for corroborating evidence.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b) (West 2002).  

For VA purposes, to engage in combat with the enemy means to 
participate directly in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to the combat, 
then in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  The rule of VA adjudication 
requiring that a claimant be given the benefit of the doubt 
on any issue material to a determination of a claim when the 
evidence on that issue is in relative equipoise, see 
38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 3.102 (2004), 
applies to the issue whether a veteran engaged in combat with 
the enemy.  Id.

Moreover, that a veteran engaged in combat with the enemy 
need not be proven directly.  Rather, it may be inferred in 
some instances from the participation of his unit.  See 
Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997) (exposure of 
a veteran to a specific traumatic event may be inferred from 
credible evidence showing the involvement of his unit in that 
event, in this instance, a radio log showing that veteran's 
unit had come under attack); Pentecost, 16 Vet. App. at 128-
29.

Service connection for PTSD may not be granted unless VA 
adjudicators first have determined that the stressor or 
stressors alleged in support of the claim actually occurred 
because they have been verified objectively or have been 
established by a combat veteran's word alone.  38 C.F.R. § 
3.304(f).  When such verification is lacking, a diagnosis of 
PTSD, even when linking the disease to one or one or more of 
the stressors alleged by the veteran, is not a sufficient 
basis upon which to conclude that the disease is service 
related.  West v. Brown, 7 Vet. App 70 (1994).  Whether a 
stressor alleged in support of the claim actually occurred 
and was experienced by the veteran is not a medical question 
but a question of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The determination 
is to be made with reference to the "places, types and 
circumstances" of a veteran's service.  38 C.F.R. § 
3.303(a).

The veteran has described a number of stressors in support of 
his claim of entitlement to service connection for PTSD that 
he claims he experienced while serving in Vietnam.  He has 
outlined these stressors in the testimony that he gave during 
the August 2004 personal hearing before the undersigned and 
in written statements.  

No documentation now on file shows that the veteran engaged 
in combat with the enemy during his service in Vietnam.  His 
DD Form 214 indicates that his military occupation specialty 
was that of lineman and that he was awarded the Good Conduct 
Medal, the Army Commendation Medal, the Vietnam Service 
Medal, the National Defense Service Medal, and a sharpshooter 
badge (M-14 rifle).  Neither the military occupation 
specialty nor any of the awards listed on his DD Form 214 
establishes that the veteran had combat service.  However, he 
has pointed out that his military occupation specialty 
notwithstanding, he actually served as a radio operator in 
Vietnam and in that capacity, went on patrols involving 
combat with the infantry of his unit.  

From his statements and hearing testimony and the service 
personnel records currently on file, it appears that his unit 
while he served in Vietnam was the Fourth Combat Engineer 
Battalion, "A" Company, of the 4th Infantry Division, but 
this must be verified on remand of the claim.

Some of the stressors that the veteran has alleged posit that 
with other members of his unit, he participated in combat 
with the enemy, and others posit events that took place in an 
atmosphere of combat.  His allegations include the following:  
that he went on mine sweeps and reconnaissance missions, 
during which operations he set up radio relays and became 
aware that men in his unit were being killed; that he 
experienced combat fire and mortar fire; that he saw the 
bodies of dead American soldiers; that the enemy broke 
through the perimeter in "Plague" [Pleiku?] while he was at 
the reception center and unarmed; that at the location of 
their main operation, Landing Zone Oasis, during the early 
part of 1969, his unit had to call in a C130 gunship because 
they were taking heavy fire and needed overhead support; that 
in 1968, his Executive Officer (who he recalls was from 
Macon, Georgia but whose name he cannot remember) was killed 
("blown up") when his vehicle hit a land mine and while the 
veteran was talking to him on the radio; that when he had 
nine men of the Fourth Combat Engineer Battalion under his 
charge in 1969 in "Oanke" and their mission was to secure a 
bridge and a water purification facility, five enemy soldiers 
broke through the perimeter and blew up 18 helicopters before 
the veteran and his men opened fire on one of those enemy 
soldiers and killed him; that in general, he was aware of 
soldiers from his unit who were killed (although he cannot 
remember their names); that he saw United States soldiers 
wearing the ears of the enemy around their necks; and that 
while a patient in a MASH unit, he was five feet away from an 
ongoing grave restoration project and saw many dead bodies or 
body parts.

The claims file shows that the RO received from the National 
Personnel Records Center (NPRC) the veteran's DD Form 214, DD 
Form 20, and DD Form 2-1, but this documentation does not 
show that the veteran engaged in combat with the enemy, 
corroborate any of the stressors that he has outlined in 
support of his claim, or even confirm precisely what the 
veteran's unit or units of assignment in Vietnam were.  On 
remand, the AMC should attempt to obtain from all appropriate 
federal agencies the veteran's service records, additional 
service personnel records, or other documentation, for 
example, statements by the service department, that have a 
bearing upon these matters.  In particular, the AMC should 
ask the United States Armed Services Center for Research of 
Unit Records (USASCRUR) to attempt to confirm whether the 
veteran and/or his unit or units in Vietnam engaged in combat 
with the enemy in Vietnam and whether the particular 
stressors that he has alleged can be verified.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  

Appropriate notice must be provided to the veteran and his 
representative of any records pertinent to the claim that 
cannot be obtained.  38 C.F.R. § 3.159(e).  

If, after reviewing all relevant documentation obtained, the 
AMC determines that one or more stressors alleged by the 
veteran in support of his claim are verified, either through 
corroborating evidence or because related to combat in which 
the evidence shows he participated, then a VA examination 
must be performed.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Such an examination would be expected to aid 
VA adjudicators in determining whether the veteran has a 
diagnosis of PTSD that conforms to the DSM-IV standard and if 
so, whether his PTSD is causally related to one or more 
stressful experience (stressors) that he had during service.  
38 C.F.R. § 3.304(f).  The DSM-IV standard for assessing 
whether a stressor is sufficient to cause PTSD is a 
subjective one.  Under DSM-IV, it is not necessary for the 
diagnostician to conclude that the stressor in concern would 
trigger PTSD in almost anyone.  Rather, the DSM-IV diagnostic 
criteria are satisfied if a person actually has developed 
PTSD as a result of exposure to a traumatic event that caused 
him or her to respond with intense fear, helplessness, or 
horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  Write to the veteran and ask him to 
identify all VA or non-VA medical 
treatment that he has received for his 
kidney condition during or after July 
1998.  Send a copy of the letter to the 
veteran's representative and allow 
appropriate time for response.

3.  Then, make efforts to obtain all 
medical records identified by the veteran 
or his representative in response to the 
notice requested in Paragraph 2 and that 
are not currently on file.

Document in the claims file the actions 
that were taken to obtain this evidence 
and provide appropriate notice to the 
veteran and his representative concerning 
any records that are not obtained.  

4.  Contact the NPRC or other appropriate 
federal agency and ask that it furnish 
documentation identifying the dates of 
the veteran's service in Vietnam and the 
veteran's unit or units of assignment in 
Vietnam, and each military occupation 
specialty held by the veteran in Vietnam.  

Document in the claims file the actions 
that were taken to secure these records 
and provide appropriate notice to the 
appellant and his representative 
concerning any records that are not 
obtained.

5.  Prepare a written summary of the 
stressors that have been alleged by the 
veteran in support of his claim of 
entitlement to service connection for 
PTSD, including those listed in this 
Remand, above.  

Then, send this list to United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, with a request that it 
confirm whether the veteran engaged in 
combat in Vietnam and that it verify 
each alleged stressor to the extent 
possible with service department records 
provided to the AMC.  Any stressor that 
the AMC first determines may be taken as 
verified on the basis of the veteran's 
allegations alone should be eliminated 
from the list provided to USASCRUR.  If 
USASCRUR is unable to provide the 
verifying records, they should be asked 
to direct the AMC to any additional 
appropriate sources.

Document in the claims file the actions 
that were taken to secure these records 
and provide appropriate notice to the 
appellant and his representative 
concerning any records or other 
documentation that is not obtained.

6.  Then, schedule the veteran for a VA 
genitourinary examination.  The claims 
file must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents in 
the claims file were reviewed.  All tests 
and studies thought necessary by the 
examiner should be performed. 

A complete rationale should be provided 
for all opinions and all conclusions 
stated in the examination report.

The examination report must state the 
diagnoses of all current kidney disorders 
found or confirmed during the 
examination.  Included in the examination 
report should be findings as to the 
following:

(i)  whether the veteran has albumin that 
is constant or recurring with hyaline and 
granular casts of red blood cells, or 
transient or slight edema or 
hypertension, and if the latter, the 
diastolic pressure and systolic pressure 
confirmed by readings taken two or more 
times on at least three different days;

(ii)  whether the veteran has constant 
albuminuria with some edema, or a 
definite decrease in kidney function, or 
hypertension and if so, the diastolic 
pressure and systolic pressure confirmed 
by readings taken two or more times on at 
least three different days;

(iii)  whether the veteran has persistent 
edema and albuminuria with BUN of 40 to 
80 mg. %, or creatinine of 4 to 8 mg %, 
or generally poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion;

(iv)  whether the veteran requires 
regular dialysis or his kidney condition 
precludes more than sedentary activity on 
account of one of the following:  
persistent edema and albuminuria, or BUN 
of more than 80 mg %, or creatinine of 
more than 8 mg %, or markedly decreased 
function of the kidney or other organ 
systems, especially the cardiovascular.

7.  If, and only if, it is concluded that 
one or more of the PTSD stressors alleged 
by the veteran has been verified, either 
through corroborating evidence or because 
related to combat in which the evidence 
shows he participated, schedule the 
veteran for a VA PTSD examination.  Prior 
to the examination, prepare a written 
summary of the verified stressor or 
stressors and associate that summary with 
the claims file.  The claims file must be 
made available to the examiner, and the 
examiner is requested to confirm that 
pertinent documents in the claims file 
were reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed. 

A complete rationale should be provided 
for all opinions and all conclusions 
stated in the examination report.

If the evaluation results in a diagnosis 
of PTSD, the examiner should state in the 
examination report whether one or more 
verified stressors are sufficient to 
support the diagnosis of PTSD.  If a 
diagnosis of PTSD is not made, the 
examiner should explain in the 
examination report why such a diagnosis 
is not warranted.  In considering whether 
to assign a diagnosis of PTSD, the 
examiner must apply the diagnostic 
criteria for PTSD contained in the 
American Psychiatric Association's DSM-
IV; the examination report must show that 
such an analysis was performed.

8.  Then, readjudicate the claims.  If a 
benefit sought on appeal is not granted 
in full, provide the veteran and his 
representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  The supplemental statement 
of the case must discuss specifically all 
of the evidence concerning the claim in 
question that was not discussed in a 
previous statement of the case or 
supplemental statement of the case.  
Allow the veteran and his representative 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	L.M. Barnard
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



